In each case: Order modified so as to provide that it is without prejudice to a motion to impose the allowances upon the plaintiff, with resulting reimbursement of the defendants, in case the complaint should ultimately be dismissed, and as so modified affirmed, without costs of this appeal to either party. All concur, except Crouch and Taylor, JJ., who dissent and vote for a modification of the *867order in accordance with a dissenting memorandum and for affirmance as so modified. Present — Sears, P. J., Crouch, Taylor, Thompson and Crosby, JJ.